Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1 line 2, “a screen assembly” -- the borehole screen assembly -- since a borehole screen assembly is recited in line 1. This also applies to line 2 of claim 1, and claim 10 lines 2 and 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 recites placing a screen around the base pipe. Claims 6 and 15 recites wrapping a wire around the base pile/ribs. However, in paragraph 0015 of the specification, applicant recites a wire screen 18. Examiner is unsure whether the screen and wire are the same or two separate components. For examination purpose, it is assumed to be the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (U.S. 2012/0037357A1), in view of Bradshaw et al. (U.S. 2013/0180733A1) and Olenick et al. (U.S. 2013/0000890A1).
Regarding claim 1, Lopez et al. disclose a method of assembling a borehole screen assembly (200, see fig. 2A-2C and refer to para 0018), the method comprising: placing a screen (220) around a base pipe (210) to form a screen assembly (200); overlaying an end ring (216, para 0019: the end ring 216 cab be a continuous ring) over the screen assembly (200). Lopez et al. further disclose welding the end ring along the base pipe (210) and/or the screen layer (220).
However, Lopez et al. fail to teach the end ring having a skive cut which forms two angle cut ends; 5each of the angle cut ends presents an end point; adjusting an internal diameter of the end ring by sliding the angle cut ends of the end ring along the skive cut and welding along the skive cut.  
Bradshaw et al. teaches a ring (100, figs. 1A-1C) arranged around a shaft (402, fig. 4A) having a skive cut (102) which forms two angle (para 0025: sloped faces) cut ends (112, fig. 1A); 5each of the angle cut ends (112) presents an end point (see fig. 1: two end point at cut 102); adjusting an internal diameter (106, see fig. 1B) of the ring (100) by sliding the angle cut ends (112) of the end ring along the skive cut (102; refer to para 0025). This allows the user to easily install and disassemble the ring (100) on the shaft (refer to para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous end ring of Lopez et al. to include a skive cut which forms two angle cut ends; 5each of the angle cut ends presents an end point; adjusting an internal diameter of the end ring by sliding the angle cut ends of the end ring along the skive cut, as taught by Bradshaw et al., for allowing a user to easily install and disassemble the end ring on the shaft (refer to para 0025).
However, the combination of Lopez et al. and Bradshaw et al. fail to teach welding along the skive cut.  
Olenick et al. teach an end ring (100) comprises two components (110, 150) with mating edges (152, 112). The two components are welded long seams (114, 154) and (112, 152, see fig. 3A and refer to para 0033). Being split allows the end ring (100) to be assembled together over the base pipe (60) and the end of the screen during assembly (see fig. 3C and refer to para 0033). 
Since Olenick et al. teach welding long seams (114, 154) and (112, 152, see fig. 3A and refer to para 0033), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lopez et al. and Bradshaw et al. to include welded along the skive cut, taught by Olenick et al. after placing the end ring with the skive cut of Bradshaw et al. along the base pipe, for the purpose of efficiently securing the end ring to the screen assembly to prevent filtration leaks.
Regarding claims 2 and 11, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claims 1 and 10; Lopez et al. further disclose securing the end ring (216) to the base pipe (210; refer to para 0021).  
Regarding claims 3 and 12, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claims 2 and 11; Lopez et al. further disclose wherein the end ring (216) is secured to the base pipe (210) by welding (para 0021).  
Regarding claims 4 and 13, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claims 1 and 10; Bradshaw et al. further teach wherein the step of adjusting the internal diameter (106, see fig. 1B) of the end ring (100) further comprises moving the angle cut ends (112, fig. 1A) so that the end points (see fig. 1: two end point at cut 102) of each angle cut end are moved away from each other to reduce the internal diameter (para 0025: during placement or removal along the base pipe, the internal diameter will be adjusted so that the end points are moved away from each other to reduce the internal diameter).  
Regarding claims 5 and 14, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claims 1 and 10; Bradshaw et al. further teach wherein the step of adjusting the internal diameter (106, see fig. 1B) of the end ring (100) further comprises moving the angle cut ends (112, fig. 1A) so that the end points (see fig. 1: two end point at cut 102) of each angle cut end are moved toward each other to increase the internal diameter (para 0025: during placement or removal along the base pipe, the internal diameter will be adjusted so that the end points are toward each other to increase the internal diameter).
5 Regarding claim 6, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claim 1 above; Lopez et al. further disclose wherein the step of placing a screen around a base pipe (210) further comprises wrapping a wire (214) around the base pipe (210; refer to para 0018).  
Regarding claim 7, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claim 1 above; Lopez et al. further disclose bringing a cylindrical component (section 218 of continuous ring 216, fig. 2A) of the end ring (216) into contact 10the screen (220, see fig. 2A) to seal off sand entry between the base pipe (210) and the screen (220, para 0018: filter 220 filters against passage of sand particulates. By having the end ring 216 in contact with the screen, it will seal off sand entry between the base pipe and the screen).  
Regarding claim 8, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claim 1 above; Lopez et al. further disclose the end ring includes a cylindrical section (section 218 of continuous ring 216, fig. 2A) which overlies the screen (220) and a radial section (section 216 extending towards base pipe 210) which extends radially inwardly from the cylindrical section (see fig. 2A); and 15the step of adjusting the internal diameter of the end ring provides a sand tight gap between the cylindrical section and the screen (220; adjusting the internal diameter of the modified end ring of Lopez et al. to include the skive cut of Bradshaw et al. with provide a sand tight gap between the cylindrical section of the end ring 216 and the screen 200). 
Regarding claim 9, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claim 8 above; Lopez et al. further disclose the radial section presents an inner surface (see section of fig. 2A below); and 20wherein the inner surface is not in contact with the base pipe (210) when the end ring (216) is welded (by weld 222) to the base pipe (210; see fig. 2A).  

    PNG
    media_image1.png
    254
    486
    media_image1.png
    Greyscale

Regarding claim 10, Lopez et al. disclose method of assembling a borehole screen assembly (200, see fig. 2A-2C and refer to para 0018), the method comprising: 2placing a screen (220) around a base pipe (210) to form a screen assembly (200); overlaying a one-piece end ring (216, para 0019: the end ring 216 cab be a continuous ring) over the screen assembly (200). Lopez et al. further disclose welding the end ring along the base pipe (210) and/or the screen layer (220).
However, Lopez et al. fail to teach the end ring having a skive cut which forms two angle cut ends; each of the angle cut ends presents an end point; 5adjusting an internal diameter of the end ring by sliding the angle cut ends of the end ring along a skive cut; and welding along the skive cut.  
Bradshaw et al. teaches a ring (100, figs. 1A-1C) arranged around a shaft (402, fig. 4A) having a skive cut (102) which forms two angle (para 0025: sloped faces) cut ends (112, fig. 1A); each of the angle cut ends (112) presents an end point (see fig. 1: two end point at cut 102); 5adjusting an internal diameter (106, see fig. 1B) of the end ring (100) by sliding the angle cut ends (112) of the end ring (100) along a skive cut (102; refer to para 0025). This allows the user to easily install and disassemble the ring (100) on the shaft (refer to para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one-piece end ring of Lopez et al. to include a skive cut which forms two angle cut ends; 5each of the angle cut ends presents an end point; adjusting an internal diameter of the end ring by sliding the angle cut ends of the end ring along the skive cut, as taught by Bradshaw et al., for allowing a user to easily install and disassemble the end ring from the base pipe (refer to para 0025).
	However, the combination of Lopez et al. and Bradshaw et al. fail to teach welding along the skive cut.  
Olenick et al. teach an end ring (100) comprises two components (110, 150) with mating edges (152, 112). The two components are welded long seams (114, 154) and (112, 152, see fig. 3A and refer to para 0033). Being split allows the end ring (100) to be assembled together over the base pipe (60) and the end of the screen during assembly (see fig. 3C and refer to para 0033). 
Since Olenick et al. teach welding long seams (114, 154) and (112, 152, see fig. 3A and refer to para 0033), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lopez et al. and Bradshaw et al. to include welded along the skive cut, taught by Olenick et al. after placing the end ring with the skive cut of Bradshaw et al. along the base pipe, for the purpose of efficiently securing the end ring to the screen assembly to prevent filtration leaks. 
5 Regarding claim 16, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claim 12 above; Lopez et al. further disclose wherein: the end ring (216) includes a cylindrical section (section 218 of continuous ring 216, fig. 2A) which overlies the screen (220) and a radial section (section 216 extending towards base pipe 210) which extends radially inwardly from the cylindrical section (see fig. 2A); the radial section presents an inner surface (see section of fig. 2A above); and the inner surface is not in contact with the base pipe (210) when the end ring (216) is welded (by weld 222) 10to the base pipe (210, see fig. 2A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (U.S. 2012/0037357A1), in view of Bradshaw et al. (U.S. 2013/0180733A1) and Olenick et al. (U.S. 2013/0000890A1) as applied to claim 10 above, and further in view of Scott et al. (U.S. 2011/0180257A1).
Regarding claim 15, the combination of Lopez et al., Bradshaw et al., and Olenick et al. teach all the features of this claim as applied to claim 10 above; Lopez et al. further disclose the screen (220) is placed around the base pipe (210) by: 3overlaying the base pipe (210) with support rib (215); and wrapping a wire (214) around the rib to create a screen (220; see fig. 2A and refer to para 0018).  
However, the combination of Lopez et al., Bradshaw et al., and Olenick et al. is silent to a plurality of axially oriented and circumferentially- spaced support ribs. 
	Scott et al. teach a screen assembly (34, fig. 7) comprising an end ring (74) and a plurality of axially oriented and circumferentially- spaced support ribs (50, fig.6 and refer to para 0023) positioned around the base pipe (40) and aid in the filtration process by allowing a space or opening between the base pipe and the screen (see fig. 6 and refer to para 0023 and 0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lopez et al., Bradshaw et al., and Olenick et al. to include a plurality of axially oriented and circumferentially- spaced support ribs, as taught by Scott et al., for improving the filtration process by allowing a space or opening between the base pipe and the screen (see fig. 6 and refer to para 0023 and 0026).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672